IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERVIS COX,                                §
                                           §
      Defendant Below,                     §   No. 235, 2020
      Appellant,                           §
                                           §   Court Below: Superior Court
      v.                                   §   of the State of Delaware
                                           §
STATE OF DELAWARE,                         §   Cr. ID No. 1207018102 (S)
                                           §
      Plaintiff Below,                     §
      Appellee.                            §

                           Submitted: November 6, 2020
                            Decided: December 2, 2020

                                   ORDER

       On August 17, 2020, the Court issued a briefing schedule; the appellant’s

 opening brief was due October 1, 2020. On October 6, 2020, the Chief Deputy Clerk

 sent a brief delinquency letter to the appellant. On October 21, 2020, the Chief

 Deputy Clerk issued a notice, sent by certified mail, directing the appellant to show

 cause why his appeal should not be dismissed for his failure to file his opening brief.

 On October 26, 2020, the Court received the certified mail receipt indicating that the

 notice to show cause had been delivered. A timely response to the notice to show

 cause would have been due on or before November 5, 2020. The appellant has not

 responded to the notice to show cause, nor has he filed an opening brief. Dismissal

 of the appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                      2